     Case: 1:19-cr-00669 Document #: 8 Filed: 09/16/19 Page 1 of 1 PageID #:105




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

USA,                                          )
                                              )      No.   19 CR 669-1,2 and 3
        v.                                    )
                                              )      Judge Edmond E. Chang
                                              )
Gregg Smith et al.                            )

                                        ORDER


The Court having been informed of the arrest of all defendants, the Clerk shall
unseal the indictment and all filings.


                                              ENTERED:

                                              s\ Edmond E. Chang
                                              ____________________________________
                                              Honorable Edmond E. Chang
                                              United States District Court Judge

DATE:        September 16, 2019
